Citation Nr: 0726563	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-42 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The veteran does not have current hearing loss disability of 
either ear.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appeals the August 2004 denial of his claim for 
service connection for bilateral hearing loss disability.  In 
his November 2004 substantive appeal, he asserts that he has 
hearing loss disability due to being exposed to jet noise 
while working on an aircraft carrier in service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).  

After reviewing the evidence, I find that the preponderance 
of the evidence is against the claim and so it should be 
denied.  38 U.S.C.A. § 5107 (West 2002).  The veteran had an 
ear ache one day in service in March 1957, but a sore throat 
the day before.  Hearing loss is not shown in service; the 
veteran's hearing was 15/15 bilaterally on both whispered and 
spoken voice testing on service discharge examination in 
October 1957.  Also, the veteran does not currently have 
either a showing of hearing loss disability in either ear as 
required by 38 C.F.R. § 3.385, or any competent evidence 
indicating that it is, or at least as likely as not is, 
related to service.  As a layperson, he is not competent to 
supply the needed evidence of current disability, or nexus to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

The veteran testified in March 2007 that he did not receive 
any treatment for hearing loss in service, and that he did 
not have hearing loss continuously since service.  Moreover, 
medical evidence of record shows normal ears in 1976, clear 
ears in January 1998, and negative ears in March 2002, and 
hearing loss disability is not currently shown.  The 
existence of a current disability is a cornerstone of a 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In 
the absence of a showing of a current hearing loss disability 
in either ear, the claim should be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In December 2003 and 
March and April 2004 letters, prior to the initial August 
2004 adjudication, the RO provided the requisite 
notification, except for that required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The notice required by Dingess was sent to the 
veteran in a March 2006 letter, shortly after that decision 
was issued.  There is no prejudice to the appellant in the 
timing of this notice; it was sent shortly after the Court 
decision specifically requiring the notice, and the claim was 
re-adjudicated in a subsequent supplemental statement of the 
case in November 2006.

VA also has satisfied its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  In this case, VA obtained available 
service medical records, VA medical records, private medical 
records, and lay statements.  Current hearing loss disability 
is not shown, and evidence does not indicate that the claimed 
hearing loss disability may be associated with an established 
event, injury, or disease in service, so a VA examination is 
not necessary to decide this claim.  38 C.F.R. § 3.159(c)(4).  

For these reasons, and given the facts of this case, no 
further notice or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the claimant.


ORDER

Service connection for bilateral hearing loss disability is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


